Title: 2d.
From: Adams, John Quincy
To: 


       In the beginning of the evening, Putnam called at our office, and invited me to go with him and pass a couple of hours at Mr. Frazier’s; after debating with myself some time upon the subject, I determined finally to go. We found there a number of young gentlemen and Ladies. After we had sat a little while the infallible request to sing made its appearance. One could not sing, and another could not sing, and a total incapacity to sing, was declared all round the room. If, upon such occasions every one would adhere, to his first assertion, it would be very agreeable; at least to me: for in these mixt companies when the musical powers are finally exerted, the only recompence, for the intolerable tediousness of urging, generally is a few very insipid songs, sung in a very insipid manner. But the misfortune is, that some one always relents, and by singing furnishes the only ma­terials for a conversation, which consists in intreaties for further gratifications of the same kind.
       When we had gone through this ceremony, and had grown weary of it; another equally stupid succeeded; it was playing pawns: a number of pledges were given all round, and kissing was the only condition upon which they were redeem’d. Ah! what kissing! ‘Tis a profanation, of one of the most endearing demonstrations of Love. A kiss unless warm’d by sentiment, and enlivened by affection, may just as well be given to the air, as to the most beautiful, or the most accomplished object in the Universe.
       After going through this likewise, as if the Pope had done us any injury, nothing would do but we must break his neck. It is the fate of the poor representative of St. Peter, to be abused at this day. But we were peculiarly cruel, for we persecuted him without any kind of advantage to ourselves. Thus we pass’d the heavy hours till about 10 o’clock, when we all retired.
       I did intend to mention the young ladies that were present, and give my sentiments upon their persons and manners; but this day has already usurp’d more than its proportion of the volume, and I will take some other opportunity for delineating: for the present I will quit the pen.
      